         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.10/03)
                          6/03) Judgment in a Civil Case



                                      United States District Court
                                                Southern District of Georgia
                  TERENCE BENNETT a/k/a Terence
                  James Bennett

                                                                                   JUDGMENT IN A CIVIL CASE


                                           V.                                    CASE NUMBER:        4:18-CV-297

                  LOANCARE, LLC,




                    JuryVerdict.ThisactioncamebeforetheCourtforatrialbyjury.Theissueshavebeentriedandthejury
                    hasrendereditsverdict.

                    DecisionbyCourt.ThisactioncamebeforetheCourt.Theissueshavebeenconsideredandadecisionhasbeen
            ✔
                    rendered.

                    ITISORDEREDANDADJUDGED
                    thatinaccordancewiththeOrderofthisCourtenteredonAugust20,2019,theDefendant s
                    MotiontoDismissisGRANTED. Asaresult,Plaintiff'scomplaintisDISMISSEDWITH
                    PREJUDICE.ThiscasestandsCLOSED




            08/20/2019                                                         Scott L. Poff
           Date                                                                Clerk



                                                                               (By) Deputy Clerk
GAS Rev 10/1/03
